DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an image sensing device as claimed comprising: an organic photosensing region including an organic material and configured to provide a first image signal generated in response to light incident on the organic photosensing region; top and bottom electrodes formed on opposite sides of the organic photosensing region and configured to facilitate generation of the first image signal; a first storage region disposed relative to the organic photosensing region and configured to store the first image signal; an inorganic photosensing region including an inorganic material and configured to provide a second image signal generated in response to light incident on the inorganic photosensing region; a second storage region disposed relative to the inorganic photosensing region and configured to store the second image signal; and a logic circuit disposed to receive the first image signal and the second image signal and configured to process at least one of the first image signal or the second image signal, more specifically in combination with wherein the inorganic photosensing region further includes a grid pattern formed at the same level as the bottom electrode and includes the same material as the bottom electrode.
Claims 2-13 are allowed because of their dependency on claim 1.
In regards to claim 14, the prior art of record individually or in combination fails to teach an image sensing device as claimed comprising: a substrate; organic image sensing pixels disposed over a first region of the substrate and including organic photosensing materials; and inorganic image sensing pixels disposed over a second region of the substrate and including inorganic photosensing materials, the second region separated from the first region, wherein each of the organic image sensing pixels includes: an organic photosensing layer including an organic material to generate first photocharges in response to light incident on the organic photosensing pixel; top and bottom electrodes formed on opposite sides of the organic photosensing layer and configured to facilitate generation of the first photocharges; and more specifically in combination with wherein each of the inorganic image sensing pixels further includes a grid pattern formed at the same level as the bottom electrode and includes the same material as the bottom electrode.
Claims 15-17 and 19-25 are allowed because of their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed August 27, 2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878